PER CURIAM.
The record shows that during the oral pronouncement of sentence, the trial judge made inconsistent statements concerning whether he intended to impose consecutive or concurrent sentences on appellant. The sentences rendered maintained this inconsistency. Therefore, we affirm appellant’s convictions and remand this cause to the trial court with directions to clarify the sentences imposed and to enter such corrected sentencing orders as may be appropriate.
*360AFFIRMED IN PART and REMANDED.
LETTS, DELL and GUNTHER, JJ., concur.